139 F.3d 905
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.IDAHO SPORTING CONGRESS, INC., Plaintiff-Appellant,v.Coy JEMMET, in his capacity as Forest Supervisor, Nez PerceNational Forest;  Jack Ward Thomas, in his official capacityas Chief of the U.S. Forest Service;  and William Steele,Jr., in his official capacity as Northwest Regional Directorof the National Marine Fisheries Service, Defendants-Appellees.andIntermountain Forest Industry Association, and ShearerLumber Products, Defendant-Intervenors-Appellees.
No. 97-35612.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted Jan. 7, 1998.Decided Feb. 13, 1998.

Appeal from the United States District Court for the District of Idaho, No. CV 95-00051-S-LMB;  Larry M. Boyle, United States Magistrate Judge, Presiding.  Portland, Oregon
Before:  ALDISERT**, PREGERSON, and TROTT, Circuit Judges.


1
MEMORANDUM*


2
We affirm the order granting defendants' motion for summary judgment for the reasons stated in the magistrate judge's memorandum decision and order.


3
AFFIRMED.



**
 Ruggero J. Adisert, Senior Judge, United States Court of Appeals for the Third Circuit, sitting by designation


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3